•Cooley Ch. J.
The Probate sale which is attacked in this case, it is conceded, would have been sufficient under the general law in force at the time the proceeding was taken, if that law was to govern it. It appears, however, that for some reason a special statute was procured, which authorized the administrator -to sell under regulations somewhat different from those which the general law prescribed. Among other things the sale was not to be made for a less sum than the appraised value. The sale actually made appears not to have equaled the appraisal. It is contended on behalf *325of the plaintiffs that the sale must be presumed to have been made under the special act. We think, however, that this presumption is not a just one. The special act was permissory, but did. not preclude following the general rule.
If, however, it had appeared in evidence that the administrator had attempted to sell under the special act, the sale, if sufficient under the general law, must still be sustained unless the purchaser was aware of the authority under which the proceedings were being taken. As a general rule, unquestionably, a party is bound to take notice of whatever constitutes the evidences of his title; but if a-judicial sale is being made, which is apparently good under the public law, a party is not bound at his peril to know that it is being made, not under the public law, but under a private statute of which he may be wholly ignorant. He has a right to suppose the general rule is being applied, and he is therefore entitled to all the protection which that rule would give him. If the administrator in this case assumed to proceed under the special statute, it does not appear that the purchaser was aware of that fact; and the Circuit Judge was therefore right in his ruling, whatever view we might take of the point first mentioned.
’ Judgment affirmed.
The other Justices concurred.